Citation Nr: 1607056	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for lumbar spondylosis/degenerative disc disease, prior to March 29, 2014, and a rating in excess of 20 percent thereafter.  

2.  Entitlement to an extraschedular rating for lumbar spondylosis/degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1991 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office RO) in Jackson, Mississippi.

The Veteran presented testimony before a decision review officer at the RO in October 2009.  A transcript of the hearing is of record.

The Veteran requested a hearing before the Board of Veterans Appeals (Board),
and this hearing was scheduled for January 2011.  However, in a January 2011 letter, the Veteran informed the Board that he would not be appearing and instructed the Board to proceed with the case.  As such, his request for a hearing is considered
withdrawn.  38 C F R § 20 702(e) (2015).

In December 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In an April 2014 rating decision, the RO increased the evaluation of the Veteran's lumbar spondylosis/degenerative disc disease from 10 percent to 20 percent, effective March 29, 2014.  This was not a full grant of the benefit sought on appeal and thus the Veteran's claim for an increased rating for lumbar spondylosis, degenerative disc disease remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of an increased rating for lumbar spondylosis/degenerative disc disease, on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 29, 2014, the Veteran's low back disability was manifested by forward flexion of no less than 70 degrees, with consideration of pain, and combined range of motion of the thoracolumbar spine of no less than 170 degrees, with consideration of pain; there was no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for, or ankylosis.

2.  Beginning March 29, 2014, the Veteran's low back disability has been manifested by forward flexion of no less than 60 degrees; there was no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for, or ankylosis.


CONCLUSIONS OF LAW

1.  Prior to March 29, 2014, the criteria for a rating in excess of 10 percent for lumbar spondylosis/degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2015).

2.  For the period beginning March 29, 2014, the criteria for a rating in excess of 20 percent for lumbar spondylosis/degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in May 2008 and October 2009.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided appropriate VA examinations for his low back disability in July 2008, October 2009 and March 2014.  The examinations and treatment records contains sufficient information to permit the disability to be accurately rated.  In addition, there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination. 

As noted above, the claim was remanded in December 2013, to afford the Veteran a current VA examination.  As noted above, the Veteran was afforded a VA examination in March 2014, and the examination contains sufficient information to permit the disability to be accurately rated.  Therefore, the Board finds that VA has complied with the December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.
The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Period Prior to March 29, 2014

In order for the Veteran to receive a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine, his low back disability must be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

On VA examination in July 2008, the Veteran reported low back pain that was worse with prolonged sitting and/or walking.  Examination showed that he walked with an antalgic gait with motion at the ankle or the subtalar joint when he ambulated.  There was 70 degrees of forward flexion and 30 degrees of extension.  Left and right lateral bending was 20 degrees.  Left and right lateral rotation was 20 degrees.  There was pain at the extremes of flexion and extension.  Repetitive motion did not result in additional limitation of motion.  There was some mild tenderness, but no sign of spasm or weakness of the back.  There was no pain with straight leg raising.  X-rays revealed some minor spondylosis with spurring at the L4 body.  Diagnosis was mild spondylosis.  MRI of August 2008 noted some minimal degenerative disc at L3-4 with slight narrowing of the disc and also
minimal degenerative disc disease of the thoracic spine.

On VA examination in October 2009, the Veteran complained of back pain on a level of 7/10.  He reported having flare ups of increased pain, associated with having to sit or stand for more than 15 minutes.  He occasionally had numbness in his legs and pain.  He was not using an assistive device to walk.  He had received physical therapy, injections, and medications in the past.  He reported that he was not currently working because of back pain.  He stated that the pain also affected his
activities of daily living as he was not as mobile as he wanted to be.  He denied any
physician prescribed bedrest in the past 12 months.  On physical examination, the lumbar spine had 70 degrees forward flexion, 20 degrees of extension, 20 degrees of right lateral bending, 20 degrees of left lateral bending, 20 degrees of right lateral rotation, and 20 degrees of left lateral rotation.  There was pain with the last 10 degrees of flexion and extension.  There was no alteration in pain or altered motion with repetition.  His gait was antalgic.  He had 5/5 strength in the lower extremities.  
Impression was mild spondylosis of the lumbar spine.  The examiner noted that it was conceivable that pain could further limit the Veteran's function, particularly with repetitive use, however he stated that it was not feasible to express the amount of limitation in terms of additional functional limitations with any degree of medical certainty.

A statement from a Dr. J. noted that the veteran suffered from lumbar spondylosis and non-repairable degenerative disc disease and that he was taking daily pain medications.

VA treatment records from the VA Medical Center in Memphis show that the Veteran was prescribed pain medications for his back pain, which had helped reduce his pain level.

On VA examination in July 2008 and October 2009, the Veteran was able to flex forward beyond 60 degrees, even with consideration of pain, and had a combined range of motion far in excess of 120 degrees.  There was also no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Accordingly, a schedular rating in excess of 10 percent is not warranted under the general rating formula.

With regard to neurologic impairment, the Board notes that the Veteran has been diagnosed with radiculopathy of the right lower extremity.  Consequently, he has been granted service connection for radiculopathy, right side, and granted a 10 percent evaluation under Diagnostic Code 8726 for incomplete peripheral neuropathy.  See April 2014 rating decision.  There is no evidence of any other neurologic abnormalities or findings related to the lumbar spine condition. 

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, on VA examination in July 2008, the Veteran claimed that he had been prescribed bed rest for 2 weeks at a time.  However, there is no evidence of record to support this claim.  The Veteran denied any physician-prescribed bed rest on examination in October 2009, and the October 2009 examiner noted that there was no evidence of intervertebral disc syndrome on examination.  The record is negative for any other credible evidence of intervertebral disc disease or physician prescribed bed rest during this period.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2015).

Furthermore, with regard to the DeLuca criteria, on VA examination in July 2008, the examiner noted that 3 repetitions did not increase pain or decrease range of motion from the baseline.  Furthermore, the Veteran reported that he did not use a cane or brace and that he could walk 1-2 blocks at a time.  On VA examination in October 2009, there was no alteration in pain or altered motion with repetition.  The examiner noted that it was conceivable that pain could further limit function, particularly with repetitive use, but he was not able to express the limitation in terms of additional limitation of motion.  The Veteran also reported at that time that he was not using any assistive devices and that he could still walk 1-2 blocks at a time.  He also noted that he had not had any surgery for his low back disability.  There is no medical evidence to show that there was any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, due to excess fatigability, weakness or incoordination, to a degree that supports a schedular rating in excess of 10 percent during this period.  A higher schedular rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

Period Beginning March 29, 2014

In order for the Veteran to receive a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, his low back disability must be manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

On VA examination in March 2014, the Veteran reported a 7-year history of low back pain, worse with sitting and strenuous activity, and radicular pain into the right thigh, with flare-ups upon exertion that limited the ability to work.  Range of motion was as follows: forward flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  There was pain during range of motion.  There was guarding not resulting in abnormal gait or abnormal spinal contour, and muscle spasm not resulting in abnormal gait or abnormal spinal contour.  There was no muscle atrophy, no ankylosis, and no intervertebral disc syndrome, but radiculopathy was noted in the right lower extremity, in L2/L3/L4 nerve roots (femoral nerve).  

This evidence reflects that for this period, the Veteran was able to flex forward well beyond 30 degrees, even with consideration of pain, and there is no evidence on VA examination or anywhere else in the record of ankylosis of the lumbar spine.  In this regard, on VA examination in March 2014, the Veteran was able to forward flex to at least 60 degrees, even with consideration of pain.  Therefore, although range of motion has been noted to be limited and painful during this period, the Veteran retains significant motion in the spine.  Furthermore, there are no treatment records, VA or private, showing any evidence of forward flexion limited to 30 degrees or less or ankylosis of the thoracolumbar spine during this period.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for the orthopedic manifestations of the low back disability during this period under the general rating formula.

With regard to neurologic impairment, the Board notes that the Veteran has been diagnosed with radiculopathy of the right lower extremity.  Consequently, he has been granted service connection for radiculopathy, right side, and granted a 10 percent evaluation under Diagnostic Code 8726 for incomplete peripheral neuropathy.  See April 2014 rating decision.  There is no evidence of any other neurologic abnormalities or findings related to the lumbar spine condition. 

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the Veteran did not report incapacitating episodes on examination in March 2014, and the March 2014 VA examiner noted that there was no evidence of intervertebral disc syndrome on examination.  The record is negative for any other evidence of intervertebral disc disease or physician prescribed bed rest during this period.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2015).

Furthermore, in addressing the DeLuca criteria, on VA examination in March 2014, the examiner noted that the Veteran did have additional limitation of motion of the thoracolumbar spine following repetitive-use testing, due to pain on movement, but there was no functional loss and/or functional impairment of the thoracolumbar spine following repetitive-use testing.  The examiner also concluded that most of the Veteran's back pain is axial back pain and is activity-related, and should not result in any days of bed rest.  He also noted that the Veteran's back pain (spondylotic) is generally self-limiting and responds well to physical therapy for modalities and core strengthening.  There is no medical evidence to show that there was any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

The Board has found no other section that provides a basis upon which to assign a higher schedular rating or separate compensable schedular evaluation (other than the evaluation already assigned for radiculopathy) for the low back disability.
The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 40 percent for lumbar spondylosis/degenerative disc disease, for the period beginning March 29, 2014.  38 U.S.C.A. § 5107(b) (West 2014); 
38 C.F.R. §§ 4.7, 4.21 (2015).


ORDER

Prior to March 29, 2014, an initial schedular rating in excess of 10 percent for lumbar spondylosis/degenerative disc disease, is denied.

For the period beginning March 29, 2014, a schedular rating in excess of 20 percent for lumbar spondylosis/degenerative disc disease, is denied.


REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson  v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected not only for lumbar spondylosis/degenerative disc disease, but also for residuals, left ankle injury; residuals, status post below the knee amputation; residuals, of right ankle inversion injury with degenerative changes; distal peripheral neuropathy of the lateral left foot; radiculopathy, right side; and scars from cellulitis, right leg and right chest wall.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

3.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


